*746ORDER
Per curiam:
Joseph M. Braughton appeals from the trial court’s judgment convicting him of two counts of child molestation in the first degree, one count of statutory sodomy in the second degree, one count of attempted child molestation in the first degree, and one count of statutory sodomy in the first degree. Braughton argues that the trial court erred in allowing the State to discuss all charged counts together during its opening statement and closing argument. We affirm. Rule 30.25(b).